Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment

1.-12.  (canceled).

13.  (currently amended):	A system comprising:
a scanner capturing a living body, 
the scanner comprising a holding portion that can be held with one hand;
a capture switch provided in the holding portion and configured to be pushed while the holding portion is held by the one hand; 
a display; and 
at least one processor configured to run a computer program to perform: 
transferring living body images by a wire from the scanner to the display to sequentially display the transferred living body images on the display; 
receiving a trigger from the capture switch; [[and]]
recording one of the living body images after receiving the trigger from the capture switch;
receive a plurality of fingerprint images of a same fingerprint which are sequentially captured and sequentially transmitted by an imaging sensor;
determine, for each fingerprint image of the received plurality of fingerprint images, whether or not quality of the fingerprint image is better than a predetermined criterion of quality; and
display only fingerprint images the quality of each of which is better than the predetermined criterion, sequentially one by one on a fingerprint display region in a screen of the display. 

14.  (canceled). 

15.  (previously presented):	The system according to Claim [[14]]13, further comprising the capture switch outputting the trigger when the capture switch is pushed during the capture of the living body. 

16.  (previously presented):	The system according to Claim 13, further comprising the display displaying, together with a preview window displaying a preview of a living body image transferred from the scanner, at least one of (i) an ID entry area to which an ID of a subject who is captured is input, (ii) a name entry area to which the name of the subject is input, and (iii) a living body type area displaying a type of the one living body image displayed. 

17.  (previously presented):	The system according to Claim 13, further comprising the scanner configured to capture the living body as a fingerprint of a subject’s finger or a toe print of a subject’s toe. 

18.  (previously presented):	The system according to Claim 17, further comprising: 
the scanner sequentially capturing fingerprint images of a same finger or toe print images of a same toe; and 
the at least one processor further configured to perform: 
determining whether or not each quality of the fingerprint images or the toe print images is above a predetermined quality, and 
displaying the fingerprint images or the toe print images above the predetermined quality on the display sequentially. 

19.  (currently amended):	A method by a system comprising a scanner capturing a living body, the scanner comprising a holding portion that can be held with one hand, a capture switch provided in the holding portion and configured to be pushed while the holding portion is held by the one hand, a display, and at least one processor, the method comprising: 
transferring living body images by a wire from the scanner to the display to sequentially display the transferred living body images on the display; [[and]]
sending a trigger from the capture switch to the at least one processor, 
recording one of the living body images after receiving the trigger from the capture switch;
receiving a plurality of fingerprint images of a same fingerprint which are sequentially captured and sequentially transmitted by an imaging sensor;
determining, for each fingerprint image of the received plurality of fingerprint images, whether or not quality of the fingerprint image is better than a predetermined criterion of quality; and
displaying only fingerprint images the quality of each of which is better than the predetermined criterion, sequentially one by one on a fingerprint display region in a screen of the display. 

20.  (previously presented):	A storage medium in which a program configured to control a system is stored, the system comprising a scanner capturing a living body , the scanner comprising a holding portion that can be held with one hand, a capture switch provided in the holding portion and configured to be pushed while the holding portion is held by the one hand, a display, and at least one processor, the program causing the at least one processor to perform: 
transferring living body images by a wire from the scanner to the display to sequentially display the transferred living body images on the display; 
receiving a trigger from the capture switch; [[and]]
;
receiving a plurality of fingerprint images of a same fingerprint which are sequentially captured and sequentially transmitted by an imaging sensor;
determining, for each fingerprint image of the received plurality of fingerprint images, whether or not quality of the fingerprint image is better than a predetermined criterion of quality; and
displaying only fingerprint images the quality of each of which is better than the predetermined criterion, sequentially one by one on a fingerprint display region in a screen of the display.

21. (previously presented):	The system according to claim 13, further comprising the scanner capturing the living body from when a first input is made on the capture switch until when a second input is made on the capture switch.

22. (previously presented):	The system according to claim 13, further comprising the at least one processor configured to perform:
conducting image processing and image display without any user operation after capturing the same living body repeatedly.

23.  (previously presented):	The system according to claim 13, further comprising the capture switch physically separated from the display.

24.  (previously presented):	The system according to claim 23, further comprising the scanner capturing the living body after receiving a press to the capture switch of the scanner. 

25.  (previously presented):	The system according to claim 13, further comprising:

the at least one processor further configured to run the computer program to perform:
determining whether the capturing switch is pressed;
capturing, after determining that the capturing switch is pressed, the first image of the same living body;
transferring, after capturing the first image of the same living body, the first image of the same living body by the wire from the scanner to the display;
capturing, after transferring the first image of the same living body by the wire from the scanner to the display, the second image of the same living body; and
transferring, after capturing the second image of the same living body, the second image of the same living body by the wire from the scanner to the display.
Conclusion

US 20180005005 A1 discloses optical sensor modules are provided for provide on-screen optical sensing of fingerprints by using a under-screen optical sensor module that captures and detects returned light that is emitted by a LCD display screen for displaying images and that is reflected back by the top surface of the screen assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485